Citation Nr: 0603199	
Decision Date: 02/03/06    Archive Date: 02/15/06

DOCKET NO.  97-19 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to an increased rating for residuals of a low 
back injury, with radiculopathy, currently evaluated as 20 
percent disabling.  

2.  Entitlement to a rating in excess of 10 percent for 
postoperative residuals of a partial synovectomy of the left 
knee due to injury, prior to October 19, 1995.

3.  Entitlement to a rating in excess of 30 percent for 
postoperative residuals of a partial synovectomy of the left 
knee due to injury, from October 19, 1995.

4.  Entitlement to an initial rating in excess of 10 percent 
for degenerative arthritis of the left knee, as a residual of 
multiple surgeries of the left knee, from April 18, 2005.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from August 1991 to October 
1991.  

The issues of the veteran's entitlement to increased ratings 
for low back and left knee disorders were most recently 
before the Board of Veterans' Appeals (Board) in August 2004, 
at which time they were remanded to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming, through the VA's Appeals Management Center (AMC) in 
Washington, DC, for additional development.  Such development 
was to include the issuance of a statement of the case 
pursuant to the holding in Manlincon v. West, 12 Vet.App. 238 
(1999), with respect to the veteran's claim for increase 
involving the left knee.  

On remand, rather than issue the statement of the case, the 
AMC in rating action of September 2005 granted service 
connection for degenerative arthritis of the left knee, as a 
residual of multiple left knee surgeries, and assigned a 10 
percent rating therefor, effective from April 18, 2005.  The 
issues relating to the rating of disabilities of the left 
knee are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the AMC.  




FINDINGS OF FACT

1.  Prior to September 23, 2002, the veteran's service-
connected low back disorder was manifested by not more than 
muscle spasm on extreme forward bending or a unilateral loss 
of lateral spine motion in a standing position; indicia of a 
severe lumbosacral strain or more than a moderate 
intervertebral disc syndrome were not then in evidence.  

2.  Beginning September 23, 2002, and thereafter, the 
occurrence of incapacitating episodes involving 
intervertebral disc syndrome having a total duration of at 
least four weeks during the previous 12 months is not shown.  

3.  As of September 26, 2003, and thereafter, the veteran's 
service-connected low back disorder is not shown to be 
associated with ankylosis of the entire spine or the 
thoracolumbar spine, a reduction of forward flexion of the 
thoracolumbar spine to 30 degrees or less, or pain or 
functional loss with a quantifiable additional limitation of 
motion.  

4.  Frequent periods of hospitalization or a marked 
interference with employment due to the veteran's service-
connected low back disorder are not indicated.  


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 20 
percent for residuals of a low back injury, with 
radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5293, 5295, as in effect prior to September 
23, 2002; 38 C.F.R. § 4.71a, Diagnostic Codes 5243, 5295, as 
in effect from September 23, 2002; 38 C.F.R. §§ 3.102, 3.159, 
3.321, 3.326, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5237, 5243 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided to the veteran by 
the AMC in August 2004 and February 2005 advised him of the 
existence of the VCAA and its requirements.   It, too, is 
noteworthy that neither the veteran, nor his representative, 
challenges the sufficiency of that notice.  Finally, VA has 
secured all available pertinent evidence and conducted all 
appropriate development, including affording the veteran any 
needed VA medical examinations.  In all, the Board finds that 
VA has satisfied its duties under the VCAA.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
reasonably affects the outcome of the case.  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Merits of the Claim for Increase

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., 
Part 4.  Each disability must be viewed in relation to its 
history and there must be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

Service connection for residuals of a back injury with 
peripheral neuropathy of the left lower extremity was 
established by RO action in May 1992.  At that time, a 20 
percent evaluation was assigned for the veteran's low back 
disorder under DC 5295, effective from October 1991.  That 
rating has remained in effect since that time, although the 
RO recharacterized such disability, beginning in October 
1997, as residuals of a low back injury with radiculopathy, 
with rating thereof under DC 5293-5295.  The applicable DC 
was again changed to reflect changes to the relevant rating 
criteria effectuated in 2002 and 2003. 

The claim for increase herein under review was initiated by 
the veteran in October 1995, by means of hearing testimony 
offered at that time.  Prior thereto, RO action in September 
1994 had denied a separate, earlier claim for increase for 
low back disability, for which the veteran had timely 
initiated an appeal, but failed to perfect that appeal on a 
timely basis.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.104 (2005).  Such was the finding of the RO in its rating 
decision of November 1995, with notice to the veteran in 
January 1996.  No appeal followed, thereby rendering that 
action final.  Id.  

As indicated above, the criteria for the evaluation of spinal 
disorders were amended during the course of the instant 
appeal, initially as of September 23, 2002, and then on 
September 26, 2003.  See 68 Fed. Reg. 51454-51456 (2003); 67 
Fed. Reg. 54345 (2002).  On the basis of VAOPGCPREC 07-03, 69 
Fed. Reg. 25179 (2004), and Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), it follows that only the old rating 
criteria apply to the period prior to the date of the change 
in law, and only the new rating criteria apply to the period 
after the date of the change in law.

As in effect prior to September 23, 2002, intervertebral disc 
syndrome under 38 C.F.R. § 4.71a, DC 5293, was evaluated as 
20 percent disabling where it was moderate in degree, with 
recurring attacks.  A 40 percent rating was warranted for 
severe intervertebral disc syndrome with recurring attacks 
and little intermittent relief.  A 60 percent rating was 
assignable for an intervertebral disc syndrome that was 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.

Under DC 5295, as in effect prior to September 26, 2003, a 
noncompensable rating was for assignment where there were 
slight subjective symptoms only.  A 10 percent rating was 
assignable with characteristic pain on motion.  A 20 percent 
rating was warranted for lumbosacral strain where there was 
muscle spasm on extreme forward bending, or a unilateral loss 
of lateral spine motion in a standing position.  A 40 percent 
rating was warranted if the lumbosacral strain was severe 
with listing of the whole spine to the opposite side, a 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, DC 5295.

Under DC 5237, the newly assigned DC for lumbosacral strain 
on and after September 26, 2003, a spinal disorder, with or 
without regard to symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, is assigned a 20 
percent rating where forward flexion of the thoracolumbar 
spine is greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or, 
muscle spasm or guarding is severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  The next higher 
evaluation of 30 percent pertains exclusively to the cervical 
spine, which is not herein at issue.  For assignment of a 40 
percent evaluation, there is required to be a showing of 
forward flexion of the thoracolumbar spine being limited to 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  The 50 percent rating requires a 
showing of unfavorable ankylosis of the entire thoracolumbar 
spine and the 100 percent evaluation necessitates unfavorable 
ankylosis of the entire spine.

Effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) on the basis of 
the total duration of incapacitating episodes over the past 
12 months, and as of September 26, 2003, either on the basis 
of the aforementioned incapacitating episodes or under a 
general rating formula for diseases and injuries of the 
spine, as was cited above for lumbosacral strain.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  With incapacitating episodes having a total 
duration of at least two weeks, but less than four weeks 
during the previous 12-month period, a 20 percent evaluation 
is warranted.  With incapacitating episodes having a total 
duration of at least four weeks, but less than six weeks 
during the past 12 months, a 40 percent rating is for 
assignment.  Where the incapacitating episodes are at least 
six weeks in total duration during the previous 12 weeks, a 
60 percent evaluation is assignable.  38 C.F.R. § 4.71a, DC 
5243.  

Regardless of the criteria, when assigning a disability 
rating it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movement.  See DeLuca v. Brown, 8 Vet.App. 202, 206-7 (1995).  
Under 38 C.F.R. §§ 4.40 and 4.45, the rating for an 
orthopedic disorder must reflect functional limitation which 
is due to pain, as supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  

In connection with the veteran's claim for increase, he has 
alleged in oral and written testimony that the currently 
assigned 20 percent rating for his service-connected low back 
disorder is not reflective of the actual severity of such 
disability.  Pain is noted to shoot down both of his legs, 
and it is reported that he is unable to sit, walk, or lay 
down for more than 15 minutes.

Notwithstanding the veteran's contentions that his low back 
disorder is more than 20 percent disabling, the record fails 
to identify the existence of more than moderate 
intervertebral disc syndrome prior to September 2002, 
following which evidence is lacking as to the occurrence of 
incapacitating episodes of four or more weeks' duration 
during the previous 12 months.  Likewise, prior to September 
26, 2003, there is not shown to be present a lumbosacral 
strain of a severe nature, as required by DC 5295.  As of 
September 2003, there is likewise no showing of unfavorable 
ankylosis of the entire spine or of unfavorable or favorable 
ankylosis of the thoracolumbar spine, or of a limitation of 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, as to warrant the assignment of more than a 20 percent 
rating under the general rating formula for diseases and 
injuries of the spine.  

In this regard, it is noted that X-rays of the lumbosacral 
spine in April 1996 identified no evidence of recent or 
remote trauma or other abnormality.  On a VA medical 
examination in November 1996, the veteran walked without a 
limp.  Forward flexion was to approximately 50 degrees before 
he had discomfort; extension was possible to 20 degrees, and 
lateral flexion was to 19 degrees to the right and 21 degrees 
to the left.  Rotation was possible to 5 degrees, 
bilaterally.  No sensory or muscle defect was then in 
evidence.  In the opinion of the examiner, the veteran's back 
pain did not seem to debilitate him very much at all.  

A medical examination performed in May 1996 to determine the 
veteran's suitability for employment with the United States 
Postal Service yielded multiple diagnoses, including back 
strain.  Significant findings from physical examination and 
the veteran's employment history focused on disability of his 
left knee; the overall degree of risk and restriction was 
judged to be high, with reasonable accommodation being 
unlikely.  

When seen on an outpatient basis in November 1998, the 
veteran complained of low back pain with radiation to the 
left leg.  Clinically, there was tenderness of the back with 
normal range of motion and straight leg raising.  X-rays of 
the lumbar spine were normal; magnetic resonance imaging 
(MRI) demonstrated mild disk herniation at L3-4 and L4-5, 
with moderate degeneration at L5-S1.  No significant spinal 
stenosis or nerve root impingement was indicated.  The 
veteran was excused from work due to back problems by his 
attending VA physician from November 6 to November 27, 1998, 
and such excuse was extended through 
December 22, 1998.  

On a VA medical examination in December 1998, the veteran 
exhibited what was described by the examiner to be "too much 
pain," based on the amount of pressure applied to his 
spinous processes or elsewhere.  His paravertebral muscles 
showed a little spasm, but again with complaints of pain out 
of proportion to the abnormality shown.  Forward flexion was 
to about 30 degrees, and he was unwilling to attempt 
hyperextension.  Lateral flexion was to 10 degrees, 
bilaterally, and rotation was to 20 degrees, bilaterally.  On 
straight leg raising, he was able to raise his legs to 45 
degrees, with pain originating at 30 degrees.  Muscle 
strength was normal and there was no atrophy or 
fasciculation.  Some hypesthesia was present over the lateral 
lower extremity and left foot.  Lumbar X-rays showed moderate 
disc space narrowing at L5-S1.  

Emergency room treatment was required in January 1999 due to 
complaints of back pain.  Right lumbosacral tenderness and 
severe muscle spasm were present.  Straight leg raising was 
positive on the right and there was a suggestion of weakness 
of dorsiflexion of both great toes, although his pain may 
have been caused by diminished toe extension.  The assessment 
was of a herniated nucleus pulposus with radicular symptoms 
of the right lower extremity.  

The veteran was seen by VA shortly thereafter in January 
1999, at which time it was noted that an electromyogram and 
nerve conduction velocity testing had shown normal sensory 
and motor findings, with minimal denervation changes of the 
right S-1 muscles, suggestive of possible mild right S-1 
radiculopathy.  In the opinion of the examiner, the only MRI 
finding of significance was the L5-S1 disc problem, which 
could not possibly explain diminished pinprick sensation over 
the entire right leg, and electrodiagnostic findings were not 
felt to correlate well with the degree of discomfort that the 
veteran was evincing.  The same treating VA neurologist noted 
in February 1999 that he was unable to explain the degree of 
the veteran's discomfort on the basis of examination 
findings.  A physiatry consultation in February 1999 showed 
no segmental dysfunction of the lumbar spine; diffuse 
tenderness and guarding in the low back area were present.  
An MRI of the lumbar spine in February 1999 was interpreted 
to be normal.  

Thereafter, outpatient examination by VA in early April 1999 
showed reproducible pain on palpation of the lower 
lumbosacral vertebrae, with mild muscle spasm and no definite 
sensory deficit.  The assessments were of severe degenerative 
joint disease and disc disease.  Further VA medical review, 
including an electromyogram and nerve conduction velocity 
testing in April 1999, showing abnormalities consistent with 
a motor/sensory axonal type of peripheral neuropathy of both 
lower extremities, thereafter led to entry of a conclusion 
that the veteran had a form of peripheral neuropathy of an 
unknown etiology, as opposed to symptoms involving disc 
disease or nerve impingement.  Yet, he was evaluated on the 
next day in late April 1999, when no definite abnormality in 
position or vibratory sense or light touch was indicated.  

When seen by VA on an outpatient basis in November 1999, the 
examining physician noted her opinion that the findings on 
electromyogram for peripheral neuropathy were unrelated to 
the veteran's underlying medical condition involving 
degenerative joint and disc disease.  There was also found to 
be lumbosacral strain present, which was also judged to be 
unrelated to old injuries.  The cause of the veteran's pain 
was theorized to be his lumbosacral strain and degenerative 
arthritis, as opposed to any disc involvement.  

On a VA medical examination in August 2000, forward flexion 
of the spine was to 75 degrees, with extension to 20 degrees, 
lateral flexion to 30 degrees, and rotation to 35 degrees.  
Straight leg raising was to 80 degrees, bilaterally with non-
radiating pain on the right side.  There were two plus 
reflexes to the patellar and Achilles tendons, with good 
sensation.  When evaluated by VA in April 2005, he reported 
working 40 to 60 hours weekly as a mechanic on an oil rig.  
On neurological evaluation, back flexion was to 90 degrees, 
extension was to 10 degrees, and lateral bending was to 20 
degrees.  There did not appear to be any significant pain on 
movement or notable paraspinal muscle spasm, although there 
were subjective complaints of pain with palpation.  Motor 
examination showed normal muscle bulk and tone, without 
evidence of atrophy or diminution in muscle strength.  The 
impression was of chronic low back pain and intermittent 
radicular symptoms, without current therapy or use of 
medications on a steady basis for low back pain.  No flare-up 
of symptoms was present, although during a severe flare-up, 
it was found to be likely that some restricted mobility due 
to muscle spasm could occur that might result in lost work 
days.  On orthopedic examination, the veteran's gait was 
normal and he was able to forward flex his lower spine to 90 
degrees, with extension to 10 degrees and lateral bending to 
20 degrees.  Normal sensation, except around the knee, as 
well as normal reflexes and motor strength were evident.  The 
only atrophy indicated was that involving the left 
quadriceps.  No paraspinal muscle spasm was present.  The 
assessment was of radicular symptoms, low back, currently 
stable.  

With respect to the period prior to September 26, 2003, any 
lumbosacral strain demonstrated was manifested by not more 
than muscle spasm on extreme forward bending or a unilateral 
loss of lateral spine motion in a standing position.  As 
well, not more than a moderate intervertebral disc syndrome 
was indicated, and while the record indicates that the 
veteran experienced a transient increase in symptoms in late 
1998 and the first portion of 1999, no showing of a severe or 
pronounced disc syndrome is indicated.  Notice is also taken 
that one or more medical professionals found the veteran's 
complaints of pain and other symptoms to be out of proportion 
to indicated clinical and laboratory findings and theorized 
that entities unrelated to the veteran's service-connected 
low back disorder were contributing to, if not causing, the 
veteran's subjective complaints.  Beginning in September 2002 
and continuing thereafter, there is not shown to be 
incapacitating episodes of at least four weeks' duration, and 
as of September 2003, evidence of ankylosis of the spine or a 
reduction of forward flexion of the thoracolumbar spine to 30 
degrees or less is lacking.  In all, a rating in excess of 20 
percent is not for assignment under DC 5293-5295, or any 
applicable alternate rating criteria, to include DCs 5285, 
5286, 5289, and 5292, on the basis of a vertebral fracture, 
ankylosis, or limitation of motion, or under DC 5237-5243, as 
applicable.  

It, too, must be remembered that, generally, the degree of 
disability specified is considered adequate to compensate for 
considerable loss of working time due to exacerbations or 
illness proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1; Van Hoose v. Brown, 4 
Vet.App. 361 (1993) (the assignment of a compensable rating 
itself is recognition that industrial capabilities are 
impaired). To that extent, time missed by the veteran from 
work due to his service-connected back disorder is adequately 
compensated by the 20 percent rating already assigned.  

In terms of pain and functional loss, no basis for the 
assignment of an increased schedular basis is identified 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, or DeLuca.  Pain is a 
listed criterion of the rating criteria for both lumbosacral 
strain and intervertebral disc syndrome, at least in terms of 
the criteria in effect prior to September 26, 2003.  Pain and 
flares of symptoms are at times indicated on objective 
demonstration, but when shown, such are not accompanied by 
any defined measurement to the degree to which there is a 
resultant additional loss of range of motion or other 
consequence.  Notice is taken that the veteran does not 
present evidence from his employer indicating with 
specificity the number of days lost due exclusively from the 
service-connected back disorder.  Given the foregoing, and in 
light of the recent report that the veteran was working 40 to 
60 hours weekly as an oil rig mechanic, it is concluded that 
the 20 percent rating already in effect adequately 
compensates him for the level of impairment demonstrated.  
Moreover, the record is silent as to frequent periods of 
hospitalization or a marked interference with employment, due 
exclusively to the veteran's service-connected low back 
disorder, such as might warrant an evaluation of increased 
disability on the basis of extraschedular criteria.  

In sum, denial of the veteran's claim for increase for 
residuals of a low back injury, with radiculopathy, is in 
order.  


ORDER

An increased rating for residuals of a low back injury, with 
radiculopathy, is denied.  


REMAND

In response to the Board's remand request for issuance of a 
statement of the case with respect to the veteran's pending 
claim for increase for left knee disability, the AMC in 
rating action of September 2005 granted service connection 
for degenerative arthritis of the left knee, as a residual of 
multiple left knee surgeries, and assigned a 10 percent 
rating therefor, effective from April 18, 2005.  No statement 
of the case was issued per the Board's request, as the AMC 
determined, albeit incorrectly, that its September 2005 
action had completely satisfied the veteran's pending appeal.  
There is no indication within the record that the veteran 
withdrew his pending claim for increase for left knee 
disablement or any part thereof, inclusive of the claim for 
an initial rating in excess of 10 percent for degenerative 
arthritis of the left knee from April 18, 2005.  In the 
absence of such a withdrawal, and inasmuch as the maximum 
benefit was not awarded, the action taken to date cannot be 
considered a full grant of benefits under AB v. Brown, 6 
Vet.App. 35 (1993).  Remand is thus required for further 
adjudication and issuance of a supplemental statement of the 
case.  

Accordingly, the issues pertaining to the veteran's pending 
claims involving left knee disability are REMANDED for the 
following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103; 38 C.F.R. 
§ 3.159, the veteran must be notified in 
writing of what information and evidence 
are still needed to substantiate his 
claims for entitlement to a schedular or 
extraschedular rating in excess of 10 
percent for postoperative residuals of a 
partial synovectomy of the left knee due 
to injury, prior to October 19, 1995; 
entitlement to a schedular or 
extraschedular rating in excess of 30 
percent for postoperative residuals of a 
partial synovectomy of the left knee due 
to injury, from October 19, 1995; and 
entitlement to an initial schedular or 
extraschedular rating in excess of 10 
percent for degenerative arthritis of the 
left knee, as a residual of multiple 
surgeries of the left knee, from April 
18, 2005.  The veteran must also be 
notified what portion of any necessary 
evidence VA will secure, and what portion 
he himself must submit.  Finally, he must 
be advised to submit all pertinent 
evidence not already on file that he has 
in his possession, and that, if 
requested, VA will assist him in 
obtaining pertinent treatment records 
from private medical professionals, or 
other evidence, provided that he 
furnishes sufficient, identifying 
information and authorization.  

2.  All records of VA medical treatment 
not already on file which were compiled 
at VA facilities since September 2003 and 
pertain to the veteran's left knee must 
be obtained for inclusion in his claims 
folder.  

3.  The May 2005 report of a VA 
orthopedic examination performed on April 
18, 2005, by a fee-basis physician, M. R. 
Rangitsch, of Cheyenne Orthopaedics, LLP, 
2301 House Avenue, Suite 505, Cheyenne, 
Wyoming 82001, must be returned to Dr. 
Rangitsch for the preparation of an 
addendum to his report.  The claims 
folder in its entirety is to be furnished 
to Dr. Rangitsch or his designee for use 
in the study of this case.  An additional 
examination by Dr. Rangitsch, or by 
another physician if Dr. Rangitsch is 
unavailable, is authorized if deemed 
necessary.  Regardless of whether an 
additional examination is undertaken, Dr. 
Rangitsch or his designee must address 
the following in an addendum, providing 
where appropriate, a professional 
opinion, with full supporting rationale:

(a)  Are there objective signs 
of pain, painful motion, 
weakness, fatigability, and/or 
incoordination of the left knee 
which are part and parcel of 
the disability herein at issue?  
The degree of any resulting 
impairment due to these signs 
must be quantified in terms of 
the resulting functional loss.  
If possible, the additional 
degree to which range of the 
left knee is adversely affected 
must be set forth.  Dr. 
Rangitsch should address 
whether there would be 
additional limits on functional 
ability on repeated use or 
during flare-ups, if the 
veteran describes flare-ups.  

(b)  Is it at least as likely 
as not that the veteran's 
postoperative residuals of a 
partial synovectomy of the left 
knee or his degenerative 
arthritis of the left knee, 
alone, result in a marked 
interference with his 
employment?  Use by the 
examiner of the "at least as 
likely as not" language in 
responding is required.  

4..  Lastly, the AMC must readjudicate 
the issues of the veteran's entitlement 
to a rating in excess of 10 percent for 
postoperative residuals of a partial 
synovectomy of the left knee due to 
injury, prior to October 19, 1995; 
entitlement to a rating in excess of 30 
percent for postoperative residuals of a 
partial synovectomy of the left knee due 
to injury, from October 19, 1995; and 
entitlement to an initial rating in 
excess of 10 percent for degenerative 
arthritis of the left knee, as a residual 
of multiple surgeries of the left knee, 
from April 18, 2005, based on all of the 
evidence of record and all governing 
legal authority.  Regarding the veteran's 
extraschedular entitlement, such action 
must include a written determination as 
to whether a referral to the VA's Under 
Secretary for Benefits or the Director, 
VA's Compensation and Pension Service, is 
warranted.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative must be provided with 
a supplemental statement of the case, 
which must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
The purpose of this remand is to obtain additional 
evidentiary development and to preserve the veteran's due 
process rights.  No inference should be drawn as to the 
outcome of these actions by the actions herein requested.  



______________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


